Citation Nr: 9902961	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
appellant's claim for a permanent and total disability rating 
for pension purposes, including extra-schedular entitlement 
to pension under the provisions of 38 C.F.R. § 3.321(b)(2).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's low back strain with degenerative joint 
disease is shown to be properly rated as 20 percent 
disabling.

3.  The veteran's hypertension is shown to be properly rated 
as 10 percent disabling.

4.  The veteran's hemorrhoids, sinusitis, left elbow 
disorder, and scar on the left thigh are shown to be properly 
rated as noncompensable (0 percent disabling).

5.  The veteran's arthritis of the right hip is shown to be 
most appropriately rated as 10 percent disabling.

6.  The veteran's arthritis of the left hip is shown to be 
most appropriately rated as 10 percent disabling.

7.  The veteran is 56 years old, and has completed 1 year of 
high school.  

8.  The veteran's permanent disabilities do not prevent him 
from securing or maintaining substantially gainful employment 
consistent with his education and work experience.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes within the meaning of governing 
law and regulations.  38 U.S.C.A. § 1155, 1502, 1521, (West 
1991); 38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.7, 
4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Matters

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has presented a claim that is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j) (1) (West 1991).  Second, based on his own 
statements regarding his income or other assets, he appears 
eligible for pension under the statutory income and net worth 
criteria applied to VA pension benefits.  38 U.S.C.A. §§ 
1521, 1522 (1991).  Therefore, the issue is whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991); 38 C.F.R. §§ 
3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 
4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1998).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Veterans Appeals (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations, which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 4.17 (1998).  

The two ways that permanent and total disability can be shown 
under the law are as follows:  (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or 
(2) the veteran must suffer from a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful occupation 
(the "objective" standard which is based on the percentage 
ratings assigned for each disability from the Schedule for 
Rating Disabilities, 38 C.F.R., Part 4; the minimum 
percentage rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard, consideration should then be given as to 
whether the veteran is unemployable under the subjective 
standard.  If the veteran is found to be unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).  

It is important to note that, in applying the objective 
standard, the reductions in the minimum percentage 
requirements of 4.16(a) based on age were rescinded in an 
amendment to 38 C.F.R. § 4.17.  56 Fed. Reg. 57985 (1991).  
In addition, the Board notes that in the course of 
adjudicating a claim for pension, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1998); 38 C.F.R. § 4.17a (1998).  
Finally, the Board observes that evaluations for service-
connected disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct or vicious habits.  
38 C.F.R. § 3.323(b)(2) (1998).

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17.  The RO 
assigned a rating for each disability in accordance with the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998); 
Roberts, 2 Vet. App. at 390, citing 38 C.F.R. §§ 3.340(a), 
4.15, 4.17 (1991) (before a determination can be made as to 
whether a total and permanent disability rating for pension 
purposes is warranted, "an evaluation must be performed under 
the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability.").  
II.  Factual Background

In March 1997, the veteran filed a claim seeking entitlement 
to a permanent and total disability rating for pension 
purposes.  In a subsequent letter, dated March 1997, the 
veteran indicated that he had injured his back during his 
employment with the U.S. Army Corps of Engineers and that 
this condition prevented him from working.  

Medical treatment reports, dated August 1985 through February 
1997, were submitted from P. Warrington, M.D., United 
Medical, Inc., and Bolivar County Hospital.  A 
hospitalization report, dated August 1995, noted that the 
veteran was admitted to the hospital "after being attacked 
by three to four individuals at a local night club at about 3 
o'clock a.m."  The report noted that the veteran was struck 
in the head and possibly kicked in the back.  Physical 
examination of the veteran's back revealed no external 
evidence of trauma and mild tenderness to palpation in the 
lumbar region.  His blood pressure was 130/90.  A 
neurological examination revealed a questionable amount of 
weakness in the lower extremities.  Sensation was intact and 
there was no evidence of muscular atrophy.  The admission 
report concluded with impressions of: (1) probable lumbar 
sprain without neurological involvement, (2) chronic 
excessive alcohol intake, and (3) previous back injury.  A 
hospital discharge summary report, dated September 1995, 
indicated that the veteran was released from the hospital 
after a four-day stay.  The report noted that "[e]arly in 
his hospital stay he had some elevation of his blood pressure 
that required treatment."  The report concluded with 
discharge diagnoses of lumbosacral sprain and hypertension.

In March 1997, the veteran submitted an Income-Net Worth and 
Employment Statement, VA Form 21-527.  On this form, the 
veteran noted that he was born in October 1942.  He indicated 
that he had completed one year of high school and received 
training as a cook while in the United States Army.  His 
occupational history noted that he was employed for five 
years as an air gunner for the U.S. Army Corps of Engineers.  
He indicated that he was currently disabled and had not 
worked since 1983.  He also noted that in September 1996 he 
applied for a job involving bartending and cleaning.

In October 1997, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of being temporarily paralyzed 
from the waist down in 1977 due to a "twisted disc" in his 
back.  After receiving treatment for this condition, he 
indicated that he got the feeling back in his lower 
extremities.  The veteran reported that he had hypertension 
and that this condition had been stable with medication.  
Physical examination revealed, in part:

[V]eteran was in no acute distress.  
Veteran appeared to be having a problem 
with exacerbation of his lower back with 
more exacerbation of pain on changing 
positions from supine to sitting or 
standing.  Temperature was 98.5.  Pulse 
was 87 and regular.  Respiration rate was 
18 per minute.  Blood pressure was 
120/82.  He was 5' tall as per statement 
and his weight was 140 lb.  There was no 
palpable adenopathy in the cervical, 
subclavicular, axillary, or femoral 
areas.  Head was normocephalic.  Neck was 
supple.  There was no thyromegaly.  There 
was mild rhinorrhea and mild and moderate 
edema of the nasal mucosa on examination.  
Palpation of the left maxillary sinus 
area triggers some tenderness.  
Examination of the throat was normal with 
midline uvula. 

The examination report further noted:

The strength in the upper extremities was 
5/5 proximally and distally including the 
hand grip.  The strength in the lower 
extremities was weaker, approximately 4-
5/5, more distally than proximally mainly 
because of the exacerbation of the lower 
back pain while lower extremities were in 
opposition.  Deep tendon reflexes were 
2/4 in the bicipital, tricipital, and 
knee jerk, and 1/4 in the ankle jerk.  
There was a 12.0 x 0.5 [centimeters] scar 
in the lateral posterior aspect of the 
left thigh, below the buttocks, which was 
sore to palpation up to the left hip 
joint.  There was another scar 3.0 x 1.0 
[centimeters] above the epicondyle of the 
left elbow that was healed and nontender.  
The left elbow range of motion was 0 to 
135-140 degrees without pain at the end 
of range of motion and the right elbow 
had a range of motion of 0 to 140-145 
degrees without pain at the end of range 
of motion.  The pinprick was positive by 
filament test in both lower extremities.  
Straight leg raisings were 30 degrees 
with pain on the right side of the lower 
back and 15 degrees on the left side with 
pain to the left side of the lower back 
and left hip.  Veteran, in the standing 
position, bent forward 60 degrees.  He 
was unable to extend backwards.  
Laterally, he bent 15 degrees either 
side, and rotated 30 degrees to the left 
and 25 degrees to the right with pain to 
the lower back at the end of range of 
motion.  There was a palpable lipoma 
likely in the standing position 
approximately 7.0 cm x 10 cm on the right 
side of his lower back.  In the standing 
position, the left hip would hurt and 
veteran tried to put more weight on the 
other side.  The right hip flexion was 90 
degrees with pain to the right side of 
the lower back and the left hip flexion 
was about 65 degrees.  The veteran was 
unable to raise his left lower extremity 
up from the table because of the pain of 
the left hip at the end of range of 
motion.  The right mid thigh 
circumference was 48.0 [centimeters] and 
the left mid thigh circumference was 47.8 
[centimeters].  The motor status, 
coordination, and equilibrium status 
appeared to be well preserved.  There 
were no overt signs of any psychiatric or 
personality disorders.

X-ray examination of the hips and lumbar spine revealed 
minimal narrowing of L4-L5 disc space, small spurs in the 
acetabulum bilaterally, and fusion of both sacroiliac joints.  
The examination report concluded with diagnoses of: (1) lower 
back strain and degenerative joint disease with narrowing at 
L4-L5 disc space; (2) hypertension, on medication; (3) status 
post fracture of the left elbow with surgical repair and "no 
major residuals after the surgery"; (4) hemorrhoids with 
history of thrombosed hemorrhoids in the past; (5) pain in 
the left side of the head, apparently secondary to sinusitis 
of the maxillary sinus, treated recently; and (6) status post 
laceration of left thigh and bilateral arthritis of the hips.  
The report also indicated that the "presence of pain in the 
left hip probably secondary to arthritis" and not the 
veteran's left thigh scar.


III.  Analysis

The Board will next examine each of the veteran's 
disabilities, as described by the medical evidence, and 
determine if he is appropriately rated or is entitled to a 
higher evaluation.  The disabilities are substantially as 
listed in the RO's November 1993 rating decision.  These are 
(1) low back strain with degenerative joint disease; (2) 
hypertension; (3) hemorrhoids; (4) sinusitis; (5) left elbow 
disorder, post surgical; and (6) scar to the left thigh.  In 
addition, the Board finds that the veteran has bilateral 
arthritis of the hips which should be considered.

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence, which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  See 
Solomon v. Brown, 7 Vet. App. 396, 402 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 

or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

Low Back Disorder

The veteran's nonservice-connected lower back strain and 
degenerative joint disease with narrowing at L4-L5 disc space 
is currently evaluated as 20 percent disabling pursuant to 
Diagnostic Code 5295.  Diagnostic Code 5295, relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is warranted for symptoms of a severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Where there is muscle spasm on extreme forward 
bending with loss of unilateral spine motion in a standing 
position, a 20 percent disability evaluation is warranted.  
Where there is characteristic pain on motion, a 10 percent 
disability evaluation is warranted and slight subjective 
symptoms warrant a noncompensable disability evaluation.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's low back disorder is 
appropriately rated as no more than 20 percent disabling.  
The VA examination report, dated October 1997, noted that 
range of motion testing for the veteran's spine revealed 
forward flexion to 60 degrees, backward extension to 0 
degrees, right lateral flexion to 15 degrees, left lateral 
flexion to 15 degrees, rotation right to 30 degrees, and 
rotation left to 25 degrees.  The report indicated that he 
had motor strength of 4-5/5 in the lower extremities.  X-ray 
examination of the lumbar spine revealed only minimal 
narrowing of L4-L5 disc space.  There is no objective 
evidence of listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion, and muscle spasm 
on extreme forward bending.  In view of these findings and 
the lack of evidence to establish symptomatology such as to 
meet the criteria for an increased disability evaluation, the 
veteran's low back disorder is most appropriately rated as 20 
percent disabling.  

The Board notes that the veteran is also diagnosed with 
degenerative joint disease of the lumbar spine, confirmed by 
X-ray examination.  As such, the Board has considered whether 
he may also be rated for arthritis.  In an opinion that is 
binding on the Board, the VA's General Counsel has held that 
a separate rating for traumatic arthritis is only available 
when the diagnostic code under which the veteran's disability 
is already rated does not contemplate limitation of motion.  
VAOGCPREC 23-97 (July 1, 1997).  As noted above, Diagnostic 
Code 5295 contemplates limitation of motion.   Thus, he is 
not entitled to a separate rating for arthritis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1996), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Thus, additional disability due to absence of part, 
or all, of the necessary bones, joints and muscles or 
associated structures; deformity; adhesions; defective 
innervation; pain supported by adequate pathology; weakness; 
incoordination; atrophy; and other pathology must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  In this 
case, although the veteran exhibited pain at the end of the 
range of motion of his spine, the October 1997 examination 
report noted that his motor status, coordination, and 
equilibrium status appeared well preserved.  Motor strength 
was reported to be 5/5 in the upper extremities and 4-5/5 in 
the lower extremities.  The report also indicated that his 
right mid thigh circumference was 48.0 centimeters and the 
left mid thigh circumference was 47.8 centimeters.  
Therefore, his functional impairment due to pain on motion is 
not shown to a degree beyond that contemplated by his current 
20 percent evaluation.  Moreover, as Diagnostic Code 5295 
specifically includes the consideration of pain, the 
functional impairment due to pain has been considered in the 
assigned rating.

Hypertension

The RO has evaluated the veteran's nonservice-connected 
hypertension as 10 percent disabling under the rating 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertensive vascular disease.  During the course of this 
appeal, the criteria in the VA Schedule for Rating 
Disabilities for evaluating the degree of impairment 
resulting from hypertensive vascular disease (hypertension) 
were changed. Compare 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996), amended by 62 Fed. Reg. 65207 (1997), codified at 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1998).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies. See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Although Diagnostic Code 7101 has been amended, the criteria 
for evaluating the veteran's hypertension has not 
substantially changed.  Furthermore, because of the absence 
of any substantial change in the criteria for evaluating the 
veteran's service-connected hypertension, a remand is not 
warranted for the purpose of affording the RO an opportunity 
to consider the new criteria before a final decision by the 
Board. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the new and old criteria, hypertensive vascular disease 
(hypertension) is evaluated under the provisions of 
Diagnostic Code 7101.  Under both the old and new provisions, 
a 10 percent evaluation is warranted when diastolic blood 
pressure is predominately 100 or more.  The new version of 
Diagnostic Code 7101 further instructs that a 10 percent 
rating is warranted when systolic pressure is predominately 
160 or more, or when the individual requires continuous 
medication for control of his hypertension.  

Under both the old and new criteria of Diagnostic Code 7101, 
a 20 percent evaluation is warranted when diastolic pressure 
is predominantly 110 or more with definite symptoms.  The new 
version of Diagnostic Code 7101 reveals that a disability 
rating of 20 percent is also warranted when systolic pressure 
is predominantly 200 or more.

After careful review of the veteran's claims file, the Board 
concludes that the veteran's service-connected hypertension 
is appropriately rated as 10 percent disabling under both the 
old and new versions of Diagnostic Code 7101.  A review of 
the medical evidence of record indicates that the veteran's 
hypertension is currently controlled with medication.  At no 
time in the veteran's recent medical history has his 
diastolic blood pressure risen above 100 or has his systolic 
blood pressure exceeded 130.  The veteran's VA general 
physical examination, dated October 1997, noted that the 
veteran's blood pressure was 130/90 while sitting, 126/100 
while standing and 116/84 in the supine position.  An August 
1995 hospitalization report noted that his blood pressure was 
130/90.  Accordingly, the Board concludes that the 
preponderance of the evidence in this case is against an 
increased disability evaluation in excess of 10 percent for 
his hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996), amended by 62 
Fed. Reg. 65207 (1997), codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).

Hemorrhoids

The RO has evaluated the veteran's nonservice-connected 
hemorrhoids as noncompensable (0 percent) under the rating 
criteria of Diagnostic Code 7336.  A noncompensable rating is 
assigned for hemorrhoids that are mild or moderate in degree 
of severity.  Thus, the rating schedule reflects that the 
nature of the disorder itself is such that mild or moderate 
hemorrhoids, on average, are not disabling, i.e., they are 
not likely to cause impairment in earning capacity. 38 
U.S.C.A. § 1155 (West 1991) (Disability ratings are intended 
to compensate reductions in earning capacity as a result of 
the specific disorder.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations).  Compensation, therefore, 
is reserved for those cases of hemorrhoids that are quite 
severe and, even then, the highest schedular rating afforded 
for the disorder is 20 percent.  A 10 percent rating is 
provided for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  The highest available rating, a 20 percent 
rating, may be provided for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (1998).  In this case, 
the medical evidence shows the veteran has only semi-active 
hemorrhoids.  The evidence does not show large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  Thus, the veteran's 
nonservice-connected hemorrhoids are shown to be properly 
rated as noncompensable.

Sinusitis

The veteran's nonservice-connected sinusitis is currently 
rated as noncompensable pursuant to Diagnostic Code 6510.  
The general rating formula for sinusitis (Diagnostic Codes 
6510 through 6514), provides a 10 percent disability rating 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Where sinusitis is detected 
by X-ray only a noncompensable disability evaluation is 
warranted.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97 (1998).  

The veteran's sinusitis is shown to be properly rated as 
noncompensable under Diagnostic Code 6510.  The evidence of 
record does not reveal sinusitis detected by X-ray evidence 
or that the veteran has had any incapacitating episode of 
sinusitis or three to six non-incapacitating episodes of 
sinusitis in the past year.  The veteran's October 1997 
examination report indicated that the veteran had been 
recently treated for "questionable sinusitis."  However, no 
other previous complaints of or treatment for this condition 
were indicated.

Left Elbow Disorder

The veteran's nonservice-connected left elbow disorder is 
currently rated as noncompensable pursuant to Diagnostic Code 
5207.  

Diagnostic Code 5206, relating to limitation of flexion of 
the forearm, provides a noncompensable evaluation if flexion 
is limited to 110 degrees and a 10 percent evaluation if 
flexion is limited to 100 degrees.  In order to warrant an 
evaluation of 20 percent, flexion must be limited to 90 
degrees.  Diagnostic Code 5207, relating to limitation of 
extension of the forearm, provides a 10 percent evaluation if 
extension is limited to 60 degrees.  A 20 percent disability 
rating under this code provision is warranted if extension is 
limited to 75 degrees.  Diagnostic Code 5208 provides a 20 
percent evaluation if flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  Diagnostic Code 5213 
provides a 20 percent evaluation if pronation is limited so 
that the motion of the hand is lost beyond the last quarter 
of the arc and a 10 percent evaluation if supination is 
limited to 30 degrees or less. See 38 C.F.R. §§ 4.71 (Plate 
I), 4.71a (1998).

Upon review of all of the medical evidence of record in this 
case, the Board concludes that the veteran's nonservice-
connected left elbow disorder is appropriately evaluated as 
noncompensable.  The report of the veteran's October 1997 VA 
examination revealed that his left elbow and forearm 
exhibited a range of motion from 0 degrees extension to 135-
140 flexion degrees.  The examination report noted that the 
veteran's upper extremities exhibited motor strength of 5/5.  
Moreover, the report concluded with a diagnosis of status 
post fracture of the left elbow with surgical repair and "no 
major residuals after the surgery."  The veteran's left 
elbow was not shown to have any signs of weakened movement, 
excess fatigability or pain on motion.  

The report noted that the veteran had a surgical scar on the 
left elbow, measuring 3 centimeters long and 1 centimeter 
wide.  This scar was reported to be "healed and nontender."  
Accordingly, a compensable rating for the scar itself is not 
warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The range of motion exhibited by the veteran's left elbow 
consists of extension to 0 degrees and flexion to 135-140 
degrees.  Moreover, the veteran's motor strength in the upper 
extremities was noted to be 5/5.  Accordingly, the veteran's 
service-connected left elbow disorder fails to warrant a 
compensable disability rating under Diagnostic Codes 5205, 
5206, 5207, 5208 or 5213.  Accordingly, the evidence of 
record fails to justify an increased disability rating.

Scar to the Left Thigh and Bilateral Arthritis of the Hips

The veteran's nonservice-connected scar to the left thigh is 
currently rated as noncompensable pursuant to Diagnostic Code 
7805.  Superficial scars that are poorly nourished, with 
repeated ulceration, are assigned a 10 percent evaluation. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars that 
are tender and painful on objective demonstration are 
assigned a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the body part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The veteran's most recent VA examination, conducted in 
October 1997, noted that the scar, located on the lateral 
posterior aspect of the left thigh, below the buttocks, was 
12 centimeters long and one centimeter wide.  Although the 
scar was reported to be tender to palpation, the examination 
report indicated that the presence of pain upon palpation in 
this area was probably secondary to the veteran's arthritis 
in the left hip.  Thus, the Board finds the scar to be 
properly rated as noncompensable and considers the tenderness 
in the area to be a manifestation of the veteran's arthritis 
of the left hip.  

X-ray examination of the veteran's hips, performed pursuant 
to his October 1997 VA examination, revealed spurs in the 
acetabulum.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 38 C.F.R. § 4.45 
(1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

Diagnostic Code 5003 of the Rating Schedule provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 
10 percent evaluation is assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  These 10 percent or 20 percent evaluations 
may not be combined with ratings based on limitation of 
motion. That is, if there is limitation of motion of some 
joints, but not of others, evaluation should only be assigned 
based on limited motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of thigh rotation, with the loss of the ability to 
toe-out more than 15 degrees, or for the limitation of 
adduction, with the loss of the ability to cross the legs 
warrants a 10 percent rating, while a 20 percent evaluation 
requires limitation of abduction with motion lost beyond 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Normal 
range of hip flexion is from 0 to 125 degrees. 38 C.F.R. § 
4.71, Plate II.

Based on a review of the clinical evidence of record, it is 
the judgment of the Board that the veteran's nonservice-
connected bilateral arthritis of the hips is most 
appropriately rated as 10 percent disabling for both the 
right and left hip.  On his October 1997 VA examination, the 
veteran's right hip exhibited flexion to 90 degrees with 
pain.  His left hip exhibited flexion to 65 degrees.  The 
examination report noted that the veteran's lower extremities 
exhibited motor strength of 4-5/5 and that his motor status, 
coordination and equilibrium status appeared well preserved.  
The report also noted that the circumference of the veteran's 
right mid thigh was 48 centimeters and his left mid thigh was 
47.8 centimeters.  Neither of the veteran's hips have been 
shown to be limited to 30 degrees of flexion nor was there 
shown a limitation of abduction of the thigh with motion lost 
beyond 10 degrees, which is required for a rating in excess 
of 10 percent.  Thus, the veteran's right and left hip 
disorders do not meet the criteria for a rating in excess of 
10 percent based on limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251-5253.

The Board notes that a rating greater than 10 percent would 
be warranted where the evidence showed favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction (Diagnostic Code 
5250); flail joint of the hip (Diagnostic Code 5254); or 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, and with weightbearing 
preserved with the aid of a brace; fracture of the surgical 
neck of the femur with false joint; or malunion of the femur 
with moderate knee or hip disability (Diagnostic Code 5255). 
38 C.F.R. § 4.71a.  However, the medical evidence does not 
show ankylosis of either hip, nor does the evidence show 
fracture or malunion of the femur.  Thus, an evaluation under 
these diagnostic codes would not be appropriate.

Additionally, the Board finds that although the veteran's 
subjective pain certainly causes some discomfort, he does not 
exhibit any functional loss due to pain which would warrant a 
higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  In this regard, the examination report noted that 
the strength of the veteran's lower extremities was 4-5/5.  
The Board also notes that the veteran has not alleged 
receiving any medical treatment for this condition.

Combined Evaluation

After rating each disability, the Board has determined that 
the proper combined disability rating is no more than 40 
percent.  38 C.F.R. § 4.25 (1998).  In accordance with 
38 C.F.R. § 4.17 (1998), the disability evaluations must be 
compared with the minimum rating requirements for a total 
disability rating found in 38 C.F.R. § 4.16(a) (1998).  That 
regulation provides that total disability ratings may be 
assigned where there are two or more disabilities, provided 
that one disability is rated at 40 percent or more and there 
is sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1998).  
Because the combined rating in this case is no more than 40 
percent, the requirements for a total rating based on the 
objective standard in the regulations are not met.  The Board 
concludes, therefore, that the veteran's claim for a 
permanent and total disability evaluation for pension 
purposes cannot be granted on this basis.

In compliance with the law, the regulations, and the rulings 
of the Court, the RO then considered whether it should refer 
the claim to the adjudication officer for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), as it 
is required to do under 38 C.F.R. § 4.17(b) for "veterans who 
fail to meet the percentage requirements [under § 4.16(a)] 
but who meet the basic entitlement criteria and are 
unemployable . . . ." 38 C.F.R. § 4.17(b) (1998) (emphasis 
added).  The RO decided that the evidence did not show that 
the veteran had disabilities, permanent in nature that would 
preclude all forms of gainful employment.  In light of this 
determination, the RO decided that the claim did not warrant 
further referral for consideration on an extra-schedular 
basis of a permanent and total disability rating for pension 
purposes.  For the reasons and bases which follow, the Board 
concludes that the RO's determination was appropriate in this 
case.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. § 
3.321(b)(2) (1998) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an extra-
schedular basis).  In this regard, the Board notes that the 
veteran is 56 years old, that he has completed one year of 
high school and received cook training from the United States 
Army.  His occupational background includes five years 
employment as an air gunner for the U.S. Army Corps of 
Engineers.  Although the veteran alleges that he has not 
worked since 1983, there is no medical evidence in the record 
indicating that he is currently unemployable as a result of 
his disabilities.  In this regard, the veteran indicated that 
he did apply for a job in September 1996 involving bartending 
and cleaning.  

The VA pension criteria require a finding that the veteran 
have disabilities, permanent in nature, that would preclude 
all forms of gainful employment.  The Board is bound by the 
above-referenced regulations in rendering its decision.  It 
is therefore not enough that the veteran is unemployable in 
his chosen profession, or in the jobs with which he has the 
most experience.

The veteran's disabilities may preclude employment that 
requires strenuous activity or extended physical exertion, 
including lifting and walking long distances.  However, there 
is no evidence that reflects that the veteran's permanent 
disabilities effectively preclude him from engaging in other 
types of employment.  

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  The Board also notes that the descriptions of the 
veteran's disabilities in the medical examination reports do 
not provide an overall impression of a severely incapacitated 
individual.  38 U.S.C.A. § 1502 (West 1991). 

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities, even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  As such, the veteran's claim for a permanent and 
total disability rating for pension purposes cannot be 
granted.

Finally, the appellant's representative "requests that the 
Board determine whether the RO followed the M21-1 substantive 
rules requiring that full development of all claims be 
undertaken prior to the well grounded determination."  As 
such, he essentially contends that VA has expanded its duty 
to assist the claimant by certain provisions in VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1) and that the case should be 
remanded on the ground that VA has extended the duty to 
assist to claims that are not well grounded.  M21-1, 
Part III,  1.03(a) and Part VI,  2.10(f).  The Board, 
however, notes that the claim in this case has already been 
determined to be well-grounded.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 24 -


